Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (FormS-8 No.333-164851) pertaining to the 2010 Equity Incentive Plan of Generac HoldingsInc. of our reports dated March9, 2012, with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting of Generac HoldingsInc., included in this Annual Report (Form10-K) for the year ended December31, 2011. /s/ Ernst & Young LLP Milwaukee, Wisconsin March 9, 2012
